FILED
                                                                                   January 12, 2022
                                                                                    EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                                 SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0595 (Harrison County 19-F-26-2)

William Clyde Jeffries,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner William Clyde Jeffries, by counsel Christopher M. Wilson and Jonathan D.
Fittro, appeals the order of the Circuit Court of Harrison County, entered on July 13, 2020,
sentencing him to imprisonment for a term of five to eighteen years upon his conviction of murder
in the second degree. Respondent State of West Virginia appears by counsel Patrick Morrisey and
William E. Longwell.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        Though Mr. Jeffries was a suspect when the body of a young boy was found near his home
in 1981, the police investigation of the boy’s murder stalled and was eventually labeled a “cold
case.” Late in 2017, Cpl. Baron Claypool of the West Virginia State Police and Sgt. Dixon Pruitt
of the Harrison County Sheriff’s Department examined the case file and took an interest in Mr.
Jeffries. The case file included the report of a psychological evaluation of Mr. Jeffries that was
conducted just a month prior to the murder. This report reflected the opinion that Mr. Jeffries was
“of lower [intellectual] functioning[,]” but competent. The officers spoke with Mr. Jeffries’ half-
brother before speaking with Mr. Jeffries, and the brother relayed his belief that Mr. Jeffries was
likely “mentally retarded.”

       Mr. Jeffries appeared for an interview with Cpl. Claypool and Sgt. Pruitt on February 15,
2018. At the officers’ request, he returned five days later, on February 20, 2018, to submit to a
polygraph examination and a second interview. Mr. Jeffries was accompanied by his sister on both
occasions. On the second occasion, he signed an acknowledgment of his receipt of the required


                                                  1
Miranda 1 warning. Though Mr. Jeffries mentioned his possible desire for legal counsel several
times during the interview, he continued to speak to the officers and eventually conceded that he
“maybe cut [the victim] a little bit” and “might have choked” the victim. Finally, he told officers
that if given the opportunity, he would tell the victim’s parents “[t]hat I’m sorry I killed their son.”

       After Mr. Jeffries was criminally charged, the State gave notice of its intent to offer his
statement at trial, and he responded by filing a motion to suppress. After conducting the necessary
hearing, the circuit court denied the motion to suppress and proceeded to conduct the jury trial.
Mr. Jeffries was convicted of second-degree murder and sentenced accordingly.

        On appeal, Mr. Jeffries assigns error to the circuit court’s denial of his motion to suppress
his statements and, in particular, the second, confessional one. Our standard of review is described
as follows:

               “When reviewing a ruling on a motion to suppress, an appellate court should
       construe all facts in the light most favorable to the State, as it was the prevailing
       party below. Because of the highly fact-specific nature of a motion to suppress,
       particular deference is given to the findings of the circuit court because it had the
       opportunity to observe the witnesses and to hear testimony on the issues. Therefore,
       the circuit court’s factual findings are reviewed for clear error.” Syllabus Point 1,
       State v. Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996).

Syl. Pt. 1, State v. Deem, 243 W. Va. 671, 849 S.E.2d 918 (2020). Because Mr. Jeffries confessed
to killing his victim, we also are mindful that

               [w]here the question on appeal is whether a confession admitted at trial was
       voluntary and in compliance with Miranda with respect to issues of underlying or
       historic facts, a trial court’s findings, if supported in the record, are entitled to this
       Court’s deference. However, there is an independent appellate determination of the
       ultimate question as to whether, under the totality of the circumstances, the
       challenged confession was obtained in a manner compatible with the requirements
       of Miranda and the United States and West Virginia Constitutions. See Miller v.
       Fenton, 474 U.S. 104, 110-14, 116-18, 106 S.Ct. 445, 449-52, 453, 88 L.Ed.2d 405,
       411-13, 415-16 (1985).

State v. Potter, 197 W. Va. 734,741, 478 S.E.2d 742, 749 (1996).

        Mr. Jeffries’ single assignment of error, in subpart, states that the circuit court erred in
finding that the “interrogation did not violate [his] Sixth Amendment [rights].” The State
succinctly and correctly explains that Mr. Jeffries’ Sixth Amendment right to counsel was not
compromised, because he appeared for a noncustodial police interview unconnected with the
judicial process. “The Sixth Amendment right to counsel attaches at the time judicial proceedings
have been initiated against a defendant whether by way of formal charges, preliminary hearing,


       1
           Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


                                                   2
indictment, information, or arraignment.” Syl. Pt. 1, State v. Bowyer, 181 W. Va. 26, 380 S.E.2d
193 (1989) (emphasis supplied). Comparatively, “[the] Fifth Amendment right to counsel is
triggered when a defendant is taken into custody by law enforcement officials who desire to
interrogate him.” State v. Hickman, 175 W. Va. 709, 716, 338 S.E.2d 188, 195 (1985) (emphasis
supplied). Because Mr. Jeffries was neither named in judicial proceedings nor subject to custodial
interrogation, we find that these constitutional rights were not triggered. Consequently, we
concentrate our inquiry on the question of whether the State established that Mr. Jeffries
voluntarily offered his statements. “The burden is on the State to prove by a preponderance of the
evidence that extrajudicial inculpatory statements were made voluntarily before the statements can
be admitted into evidence against one charged with or suspected of the commission of a crime.”
Syl. Pt. 1, State v. Bradshaw, 193 W. Va. 519, 457 S.E.2d 456 (1995).

        The crux of Mr. Jeffries’ argument is that Cpl. Claypool and Sgt. Pruitt were apprised of
his diminished capacity and should have considered that Mr. Jeffries believed himself to be in
police custody when the officers interviewed him. In this regard, we must consider “[w]hether
[his] extrajudicial inculpatory statement is voluntary or the result of coercive police activity [as]
determined from [our] review of the totality of the circumstances.” See id. at 523, 457 S.E.2d at
460, Syl. Pt. 2.

        It is of critical note that the only clinical document available to the officers concerning Mr.
Jeffries’ intellectual functioning labeled him as “competent,” according to the uncontroverted
testimony of Sgt. Pruitt. Furthermore, this was the only clinical evidence mentioned to the circuit
court when it heard Mr. Jeffries’ motion to suppress. Any diminished capacity affecting the
voluntariness of Mr. Jeffries’ confession, then, must be apparent on the face of the record to merit
a determination that the circuit court’s denial of the motion to suppress was clear error. But when
denying the motion to suppress, the circuit court explained that it extensively reviewed the
recordings of Mr. Jeffries’ statements and found that Mr. Jeffries gave “lucid . . .[,] appropriate . .
.[, and] detailed” answers without asking officers to stop the interview. It further explained that
Mr. Jeffries was no novice to the criminal justice system. Mr. Jeffries had served a term of
incarceration for reasons not apparent on the face of the record, and Cpl. Claypool testified that he
had prior dealings with Mr. Jeffries in his role as a state trooper. Certainly, Mr. Jeffries’ statements
evince an awareness that legal counsel was his right. We stress that the circuit court’s findings
demonstrate meticulous consideration of Mr. Jeffries’ statements.

        Likewise, we have extensively reviewed the appendix record on appeal and, particularly,
Mr. Jeffries’ statements. Having done so, we find no evidence that Mr. Jeffries believed himself
to be in custody when he voluntarily presented himself for a noncustodial interview with Cpl.
Claypool and Sgt. Pruitt, and we find no evidence that Mr. Jeffries’ perception changed at any time
thereafter. There is, therefore, no clear error in the circuit court’s finding that Mr. Jeffries’
statement was voluntarily given.

       For the foregoing reasons, we affirm.

                                                                                             Affirmed.




                                                   3
ISSUED: January 12, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                  4